In this suit the appellees recovered a judgment against the appellants for the sum of $300 as damages for injuries to a shipment of cattle. The appellants complain that a portion of the charge of the court erroneously allowed the recovery of double damages. We are of the opinion that the charge was subject to the criticism. However, we have made a careful examination of the record, and have reached the conclusion that the error complained of did not cause the rendition of an improper or an unjust verdict, and the judgment will be affirmed.